 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             SOUTHERN DISTRICT OF CALIFORNIA
 9
10   STONE BREWING CO., LLC,                                  Case No.: 18cv331-BEN-LL
11                                           Plaintiff,
                                                              ORDER SETTING BRIEFING
12   v.                                                       SCHEDULE FOR JUNE 5, 2019
                                                              DISCOVERY DISPUTE
13   MILLERCOORS LLC,
14                                        Defendant.
15
16   MILLERCOORS LLC,
17                               Counter Claimant,
18   v.
19   STONE BREWING CO., LLC,
20                              Counter Defendant.
21          On June 5, 2019, counsel for Plaintiff, Jeffrey Michael Theodore, and counsel for
22   Defendant MillerCoors LLC, Vinita Ferrera and Brittany Amadi, jointly contacted
23   chambers regarding discovery disputes. The Court finds it appropriate to issue the
24   following briefing schedule for the three issues raised by Plaintiff that remain unresolved:1
25
26
27   1
      The issues involve Interrogatory No. 21, three deposition questions in which privilege was invoked, and
     a deposition witness designated as a “person most knowledgeable” pursuant to Federal Rule of Civil
28   Procedure 30(b)(6).

                                                          1
                                                                                             18cv331-BEN-LL
 1         1.     The parties shall file simultaneous letter briefs not to exceed six pages in
 2   length by 10:00 a.m. on Friday, June 7, 2019. The briefing shall include legal arguments
 3   and provide authority. No responses shall be filed unless directed by the Court.
 4         2.     Upon completion of the briefing, the Court will take the matter under
 5   submission pursuant to Civil Local Rule 7.1(d)(1) and no personal appearances will be
 6   required, unless ordered by the Court.
 7         IT IS SO ORDERED.
 8   Dated: June 5, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                  18cv331-BEN-LL
